OPINION OF THE COURT
Per Curiam.
Hernan Raul Vasquez Alzamora has submitted an affidavit *23dated September 2, 2010, wherein he tenders his resignation as a licensed legal consultant (see 22 NYCRR 691.9). Mr. Alzamora was licensed as a legal consultant by this Court on June 21, 2006, in accordance with 22 NYCRR 692.7.
The resignor concedes that he is the subject of a pending investigation into allegations that he exceeded the scope of practice as a legal consultant, as set forth in Rules of the Court of Appeals (22 NYCRR) § 521.3. He acknowledges his inability to successfully defend himself on the merits against charges predicated upon the alleged professional misconduct under investigation.
Mr. Alzamora avers that he is not being subjected to coercion or duress by anyone. He understands that his resignation constitutes the revocation of his license as a legal consultant. The resignation is submitted subject to any application which could be made by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee) for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). Mr. Alzamora acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him, and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the proffered resignation is in compliance with the Court Rules, it is accepted and the name of Hernan Raul Vasquez Alzamora is stricken from the roll of licensed legal consultants, effective immediately.
Prudenti, P.J., Mastro, Rivera, Skelos and Balkin, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the name of Hernan Raul Vasquez Alzamora is stricken from the roll of licensed legal consultants; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Hernan Raul Vasquez Alzamora, is commanded to desist and refrain from (1) appearing as a licensed legal consultant before any court, judge, justice, board, commission, or other public authority, (2) giving to another an opinion as to the law *24or its application or any advice in relation thereto, and (3) holding himself out in any way as a licensed legal consultant; and it is further,
Ordered that if Hernan Raul Vasquez Alzamora has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).